

115 HR 1647 IH: Water Infrastructure Trust Fund Act of 2017
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1647IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Mr. Blumenauer (for himself and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Water Infrastructure Trust Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Water Infrastructure Trust Fund Act of 2017. 2.Establishment and funding of Water Infrastructure Trust Fund (a)Water Infrastructure Trust Fund (1)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to establishment of trust funds) is amended by adding at the end the following new section:
					
						9512.Water Infrastructure Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Water Infrastructure Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Water Infrastructure Trust Fund amounts equivalent to the fees received in the Treasury before January 1, 2023, under section 2(b) of the Water Infrastructure Trust Fund Act of 2017.
 (c)ExpendituresExcept as provided by subsection (d), amounts in the Water Infrastructure Trust Fund shall be available, without further appropriation, as follows:
 (1)50 percent of the amounts shall be available to the Administrator of the Environmental Protection Agency for making capitalization grants under section 601 of the Federal Water Pollution Control Act (33 U.S.C. 1377).
 (2)50 percent of the amounts shall be available to the Administrator for making capitalization grants under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (d)Limitation on expendituresAmounts in the Water Infrastructure Trust Fund may not be made available for a fiscal year unless the funds appropriated to the Clean Water State Revolving Fund through annual capitalization grants is not less than the average of the annual amounts provided in capitalization grants under section 601 of the Federal Water Pollution Control Act (33 U.S.C. 1381) for the 5-fiscal-year period immediately preceding such fiscal year..
 (2)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Water Infrastructure Trust Fund..
				(b)Voluntary labeling system
 (1)In generalThe Secretary of the Treasury, in consultation with the Administrator of the Food and Drug Administration, manufacturers, producers, and importers, shall develop and implement a program under which the Secretary provides a label designed in consultation with manufacturers, producers, and importers suitable for placement on products to inform consumers that the manufacturer, producer, or importer of the product, and other stakeholders, participates in the Water Infrastructure Trust Fund and is contributing to America’s clean water.
 (2)FeeThe Secretary shall provide a label for a fee of three cents per unit. Amounts received by the Secretary shall be deposited in the general fund of the Treasury.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			